Citation Nr: 0907100	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the lower extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran had active service from October 1950 to 
August 1952 and from October 1952 to August 1954.  

This matter came to the Board on appeal from a May 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In that rating 
decision, the RO denied service connection for frostbite of 
the hands, feet, and face, and, in addition, denied service 
connection for a brain tumor and left eye vision problems.  
The RO also determined that new and material evidence had not 
been presented to reopen a previously denied claim for VA 
compensation under 38 U.S.C. § 1151 for right eye decreased 
vision claimed due to VA cataract surgery.  The Veteran filed 
a notice of disagreement with the denial of the claims for 
residuals of cold injury, and he perfected his appeal as to 
those claims.  In a decision dated in September 2007, the 
Board denied service connection for residuals of cold injury 
of the upper extremities and for residuals of cold injury of 
the face.  At that time, the Board remanded the matter of 
service connection for residuals of cold injury of the lower 
extremities, and that issue has been returned to the Board 
for further appellate consideration.  

The issue of entitlement to service connection for residuals 
of cold injury of the lower extremities, other than 
onychomycosis of both feet, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran served in Korea for 16 months during the 
Korean conflict, and the Board accepts as credible the 
Veteran's statements that he was exposed to cold temperatures 
during his service in Korea.  

2.  There is medical evidence that relates the Veteran's 
onychomycosis of both feet to cold injury in service.  


CONCLUSION OF LAW

Service connection for onychomycosis of both feet as 
residuals of cold injury is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required relative to the service connection for 
onychomycosis as a residual of cold injury of the feet as the 
outcome of the Board's decision on that matter is favorable 
to the Veteran, and no prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384. 393 (1993). 

Service treatment records include no complaint or finding 
related to cold injury of Veteran's lower extremities 
including his feet.  During the course of the appeal, the 
Veteran has stated that he did not complain in service and 
he, like others, suffered from the cold conditions in Korea 
but felt it would go away once he left Korea, but it got 
worse.  He states that he tried self medication, but that did 
not work.  He has also stated that after service he received 
treatment from a private physician in Fort Worth, but that 
physician is now dead and his records are not available.  

The Veteran's DD Form 214 for his service from October 1950 
to August 1952 shows that he received the Korean Service 
Medal with 4 Bronze Stars and that his foreign service 
totaled 16 months.  The record includes a VA cold injury 
protocol examination, which was conducted in August 2006.  At 
the examination, the Veteran reported that he was exposed to 
zero degree temperatures for 8 to 9 months in Korea.  He said 
that in Korea he experienced burning pain and aches, along 
with tingling, numbness and scaling on his feet.  The Veteran 
said he had had no post-service cold exposure.  The physician 
noted fungus of the toe nails and said the nails were 
deformed and atrophic.  The diagnoses included onychomycosis 
of the toe nails.  The physician described the severity as 
moderate and stated that it is at least as likely as not that 
the onychomycosis is secondary to cold injury.  

At a VA examination in April 2008, the Veteran gave a history 
of having been in the cold winter in Korea during service, 
and he stated he went to the warming tents.  On examination, 
the physician noted thickened nails of the right foot but 
said the nails of the left foot were normal.  There was no 
diagnosis related to the toenails.  

Records from the Veteran's private podiatrist, Evangela 
Anderson, DPM, include examination reports dated in 
October 2006 and July 2008.  In the October 2006 report, Dr. 
Anderson noted that the Veteran's chief concern was pain of 
both feet and legs and his secondary complaint was dry, itchy 
skin and painful thick toe nails for more than 10 years.  He 
related using over-the-counter creams and lotions, all of 
which had failed to relieve his discomfort.  On examination, 
the plantar, medial and lateral skin border of both feet 
showed severe scaling and the lateral aspect of the forefoot 
on both feet demonstrated mild pain.  All toe nails appeared 
crumbly, discolored - dark, elongated, incurvated, painful 
with applied pressure, thickened and with subungual debris.  
Dr. Anderson biopsied one toenail and did shave biopsies of 
the plantar surfaces of both feet.  A pathology report dated 
in October 2006 reports a final diagnosis of dermatophytosis 
(tinea pedis) for the skin and onychomycosis for the toe 
nail.  

An examination report dated in July 2008 shows the Veteran 
returned to Dr. Anderson at that time stating it was a 
follow-up visit for fungal nails and burning to his feet.  He 
expressed concern that he may have "cold disease."  On 
examination, Dr. Anderson noted the dorsalis pedis pulses 
were 1/4, bilaterally, and the posterior tibial pulses were 
0/4, bilaterally.  The skin temperature of the lower 
extremities was warm to cool, proximal to distal, 
bilaterally.  Inspection of both feet showed dryness and 
scaling.  Vibration sensation, pin prick sensation, and light 
touch sensation were decreased, bilaterally.  The toenails, 1 
- 5, bilaterally, appeared discolored - dark, elongated, 
thickened and with distal subungual debris.  The assessment 
included onychomycosis and tinea pedis.  Dr. Anderson stated 
she could not rule out the diagnosis of "cold injury" 
because although the Veteran does not demonstrate all of the 
symptoms, he does have some.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Although the physician who conducted the VA examination in 
April 2008 noted thickened nails of the right foot, he made 
no diagnosis concerning onychomycosis.  The Board notes, 
however, that the physician who conducted the VA cold injury 
protocol examination in August 2006 and the private 
podiatrist who examined the Veteran in October 2006 and 
July 2008, made specific reference to symptoms involving the 
toe nails and on both diagnosed the Veteran as having 
onychomycosis affecting to toe nails of both feet therefore 
demonstrating the presence of current disability.  

The Veteran's DD Form 214 establishes that he had 16 months 
of service in Korea, and the Board accepts as credible the 
Veteran's statements regarding exposure to cold temperatures 
in Korea.  Although the private podiatrist did not 
specifically relate the Veteran's onychomycosis to exposure 
to cold temperatures in service, she did say the Veteran 
demonstrated some but not all symptoms of cold injury and she 
could not rule out that diagnosis.  The Board notes, however, 
that the VA physician who conducted the August 2006 VA 
examination stated specifically that it is at least as likely 
as not that the onychomycosis of the Veteran's toe nails is 
secondary to cold injury.  Resolving all reasonable doubt in 
favor of the Veteran, the Board accepts this opinion as 
competent medical evidence of a nexus between the current 
disability, onychomycosis of the toe nails of both feet, and 
cold exposure in service.  The Board therefore concludes that 
the criteria for establishing service connection for 
onychomycosis of both feet as residuals of cold injury have 
been met.  


ORDER

Service connection for onychomycosis of both feet as 
residuals of cold injury is granted.  


REMAND

At the VA cold injury protocol examination in August 2006 and 
at the VA examination in April 2008, the diagnoses included 
neuropathy of the lower extremities.  The physician who 
conducted the cold injury protocol examination opined that is 
at least as likely as not that the neuropathy is secondary to 
cold injury, but the physician who conducted the April 2008 
examination said he could find no evidence of chronic cold 
injury residuals.  He said he believed that the Veteran has 
pain in his lower extremities secondary to a peripheral 
neuritis, which the physician said was not related to the 
Veteran's cold injury.  In a May 2008 addendum to the report, 
the physician said he reviewed the Veteran's claims file and 
there were no changes in his opinion.  That physician did 
not, however, express his reasons for his opinion, and the 
physician who conducted the August 2006 examination also did 
not provide reasons for the favorable opinion as to the 
relationship of the Veteran's peripheral neuropathy of the 
lower extremities to cold injury in service.  Under the 
circumstances, it is the judgment of the Board that the 
Veteran should be provided an additional examination by a 
physician who has not examined him previously and that 
another medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file VA medical records for the 
Veteran dated from August 2008 to the 
present.  

2.  Arrange for a VA examination of the 
Veteran by a physician who has not 
examined him previously.  The purpose 
of the examination is to identify any 
residuals of cold injury of the lower 
extremities, other than onychomycosis 
of both feet.  After examination of the 
Veteran and review of the record, 
including service treatment records, 
post-service medical records, and 
private and VA examination reports 
dated in 2006 and 2008 and accepting as 
credible the Veteran's statements that 
he was exposed to cold temperatures 
during 16 months of service in Korea 
during the Korean conflict, provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that any current disability 
of the lower extremities, other than 
onychomycosis of both feet, and to 
include peripheral neuropathy, if 
present, is due to exposure to cold 
temperatures in service.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  The examiner 
should be requested to provide an 
explanation for the rationale of any 
opinion.  

3.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate entitlement to 
service connection for residuals of 
cold injury of the lower extremities, 
other than onychomycosis of both feet, 
but to include peripheral neuropathy.  
If the claim is not granted, issue an 
appropriate supplemental statement of 
the case and provide the Veteran and 
his representative an opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


